               Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 1 of 9



     LAWRENCE P. RAMIREZ (State Bar No. 141550)
1    LINDA KENY (State Bar No. 187013)
     THE LITIGATION LAW GROUP
2    111 NORTH MARKET STREET, SUITE 300
     SAN JOSE, CA 95113
3    PHONE (408) 971-1119 FAX (408) 971-1129
     lpramirez@thellg.com
4    linda.keny@thellg.com
5    Attorneys for Defendant, Mantena LLC
6                                UNITED STATES DISTRICT COURT
7
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
8
                                            SAN JOSE DIVISION
9

10   SCOTT JOHNSON, an individual,                          Case No.: 5:19-CV-06468-NC

11                       Plaintiff,              DEFENDANT MANTENA LLC’S
      vs.                                        MEMORANDUM OF POINTS AND
12                                               AUTHORITIES IN SUPPORT OF
     MANTENA LLC, a California limited liability MOTION TO DISMISS PLAINTIFF’S
13
     company, ALIREZA PARHIZKARI, and Does COMPLAINT FOR LACK OF SUBJECT
     1-10                                        MATTER JURISDICTION
14                                               [FRCP 12(b)(1)]; SUPPORTING
            Defendants                           DECLARATION OF
15                                               LAKSHMIGAYATHRI MUDUNDI
16                                                         Hearing Date: December 11, 2019
                                                           Time: 1:00 p.m.
17                                                         Courtroom: 5, 4th Floor
                                                           Judge Nathaniel Cousins
18                                                         Trial Date: Not Set
19                                                         Complaint Filed: October 9, 2019
20

21

22
              NOTICE OF MOTION AND MOTION TO DISMISS TO ALL PARTIES AND
                          THEIR ATTORNEYS OF RECORD:
23
            PLEASE TAKE NOTICE that on December 11, 2019 at 1:00 p.m. or as soon thereafter
24
     as this Motion may be heard in the above-titled court, located at 280 South First Street, San Jose,
25

                                                        -1-
                                      Motion to Dismiss for Lack of Jurisdiction
               Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 2 of 9




     California 95113, in Courtroom 5, 4th Floor, Defendant MANTENA LLC (“Defendant” or
1
     “Mantena”) will move to dismiss Plaintiff SCOTT JOHNSON’s (“Plaintiff” or “Johnson”)
2

3    Complaint pursuant to FRCP 12(b)(1) for lack of subject matter jurisdiction. This Motion is based

4    on this Memorandum of Points and Authorities, supporting declaration and such other arguments

5    and authorities as may be presented at the hearing on this Motion.

6
                                             I. INTRODUCTION:
7
             On October 9, 2019, Plaintiff filed his Complaint alleging failure by Defendant Mantena
8
     to remove access barriers, for relief under the Americans with Disabilities Act of 1990 (“ADA”),
9

10
     42 U.S.C. §§ 12101 et seq., and California’s Unruh Civil Rights Act (“Unruh Act”), Cal. Civ.

11   Code§§ 51, 52. Defendant moves to dismiss Plaintiff’s Complaint, pursuant to Rule 12(b)(1) of

12   the Federal Rules of Civil Procedure on the grounds that:

13           1. The court has no subject matter jurisdiction over Plaintiff’s claims as a result of

14   Defendant’s voluntary and timely removal of purported barriers alleged in the Complaint. As
15
     there is no longer any actual case or controversy, as required under Article III, the ADA claim
16
     raised by Plaintiff in this action and remedy requested are moot. Furthermore, since the Court has
17
     no subject matter jurisdiction over the federal ADA claim, it cannot exercise supplemental
18
     jurisdiction over Plaintiff’s remaining state Unruh Act claim.
19
             2. Plaintiff is a “high frequency litigant” under California Code of Civil Procedure
20
     §425.55(b) since he has filed 303 lawsuits relating to construction-related accessibility in the
21
     twelve months prior to filing of this present action. Plaintiff has filed the instant action in federal
22

23   court solely to avoid the heightened pleading standards and increased filing fees of California

24   state court. Plaintiff is engaging in blatant forum shopping and the Court should decline to

25

                                                       -2-
                                     Motion to Dismiss for Lack of Jurisdiction
                Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 3 of 9




     exercise federal jurisdiction on that basis as well as on the basis that the state claims predominate
1
     and should be brought in state court.
2

3                           II. FACTUAL BACKGROUND AND SUMMARY:

4           Plaintiff filed his Complaint for damages and injunctive relief on October 9, 2019 against

5    Defendant and Defendant’s tenant for (1) a federal cause of action under the Americans with

6    Disability Act (“ADA”) and (2) a California state law cause of action under the Unruh Civil
7    Rights Act (“Unruh”) codified under California Civil Code §§51-53). Plaintiff’s prayer for
8
     damages includes injunctive relief under ADA and Unruh, monetary damages under Unruh, and
9
     reasonable attorney fees.
10
            In this Complaint, Plaintiff alleges that he visited the Dental Clinic located at 2324
11
     Montpelier Dr., San Jose, California (“Premises”) in January 2019, March 2019 and twice in April
12
     2019 (no specific dates provided) and alleges that there was a lack of accessible parking,
13
     accessible door hardware and a lack of an accessible path. He further alleges that these conditions
14

15
     caused him “discomfort and difficulty” (Complaint, ¶ 20). However, he does not specifically

16   allege the way in which the barriers alleged denied him full and equal use or access or the date or

17   dates of each particular occasion on which he encountered the specific access barrier as required

18   by CCP section 425.50 – instead he makes a blanket statement about three visits and lack of

19   accessibility. Moreover, the complaint is not verified by Plaintiff as required under that code
20
     section.
21
            Additionally, Plaintiff’s Complaint does not include statements required to meet the
22
     heightened pleading requirements for high frequency litigants under CCP § 425.50(4)(A)(i)-(iv),
23
     despite the fact that he is a high-frequency litigant. Indeed, in the twelve months prior to filing
24
     his Complaint, Plaintiff has filed 303 lawsuits in federal court alleging similar types of
25

                                                      -3-
                                    Motion to Dismiss for Lack of Jurisdiction
               Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 4 of 9




     accessibility violations against various businesses throughout California (most of them using the
1
     same counsel representing him in the instant action).
2

3           Notwithstanding the above, Plaintiff’s purported barriers have been addressed by

4    Defendant, making this Complaint moot. Defendant has addressed each of the accessibility

5    barriers alleged by Plaintiff by designating additional handicapped accessible parking spaces,

6    installing a ramp, and installing accessible door hardware for the dental clinic. See Declaration
7    of Lakshmigayathri Mudundi (“Mudundi Decl.”), managing member of Defendant Mantena LLC,
8
     attached hereto and incorporated by reference).
9
                                        III. LEGAL ARGUMENT:
10
        I. STANDARD ON A RULE 12(B)(1) MOTION TO DISMISS:
11
            Under Federal Rule of Civil Procedure 12(b)(1), a complaint must be dismissed once it is
12
     determined that a court lacks subject matter jurisdiction to adjudicate the claims. Fed. R. Civ.
13
     12(b)(1). The Court is obligated to confirm its own jurisdiction, sua sponte if necessary, and to
14
     dismiss the complaint if jurisdiction is lacking. See Chapman v. Pier 1 Imports (U.S.) Inc., 631
15

16   F.3d 939, 954 (9th Cir.2011) (en banc). The complaint must plead facts, not merely conclusions,

17   to invoke Court's jurisdiction. See Leite v. Crane Co., 749 F.3d 1117, 1121 (9th Cir.

18   2014) (citing Fed. R. Civ. P. 8(a)(1);

19          The court presumes a lack of jurisdiction until the party asserting jurisdiction proves
20
     otherwise, and, once subject matter jurisdiction has been challenged, the burden of proof is placed
21
     on the party asserting that jurisdiction exists. Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).
22
     The Court “need not presume the truthfulness of the Plaintiffs’ allegations.” White v. Lee, 227
23
     F.3d 1214, 1242 (9th Cir. 2000). If the movant presents a factual basis to defeat subject matter
24
     jurisdiction, the opposing party must furnish evidence to meet “its burden of establishing subject
25

                                                       -4-
                                     Motion to Dismiss for Lack of Jurisdiction
               Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 5 of 9




     matter jurisdiction.” Savage v. Glendale Union High Sch., Dist. No. 205, Maricopa Cnty., 343
1
     F.3d 1036, 1039 n.2 (9th Cir. 2003).
2

3       II. PLAINTIFF’S ADA CLAIM HAS BECOME MOOT AND SHOULD BE
            DISMISSED. THE COURT SHOULD ALSO DECLINE SUPPLEMENTAL
4           JURISDICTION OVER PLAINTIFF’S STATE CLAIM:

5           The ADA only offers injunctive relief. 42 U.S.C. §§ 12101 et seq.; Chapman v. Pier 1

6    Imports (U.S.) Inc., 631 F.3d 939, 946 (9th Cir. 2011). A plaintiff must establish a likelihood of
7    suffering future injury to establish standing to seek injunctive relief. City of L.A. v. Lyons, 461
8
     U.S. 105 (1983). Since a private litigant can only sue for injunctive relief, “once a defendant has
9
     remedied ADA violations complained of by a Plaintiff, the Plaintiff’s claims become moot and
10
     he or she loses standing, meaning the court no longer has subject matter jurisdiction over the ADA
11
     claims.” Johnson v. Cal. Welding Supply, Inc., 2:11-CV-01669-WBS GGH, 2011 WL 5118599
12
     (Doc. 18), at *3 (E.D. Cal. Oct.27, 2011) (citing Grove v. De La Cruz, 407 F.Supp.2d at 1130-
13
     31). Mootness "is a jurisdictional issue, and 'federal courts have no jurisdiction to hear a case that
14
     is moot, that is, where no actual or live controversy exists.' Foster v. Carson, 347 F.3d 742, 745
15

16   (9th Cir. 2003) (quoting Cook Inlet Treaty Tribes v. Shalala, 166 F.3d 986, 989 (9th Cir. 1999)

17          Plaintiff alleges that when he went to the premises owned by Defendant he encountered

18   a variety of barriers that denied him the ability to use and enjoy the services at the premises.

19   However, as set forth in the Mudundi Declaration attached hereto, the complained of issues have
20
     been resolved and the barriers complained of by Plaintiff no longer exist (i.e. there is accessible
21
     access, parking and door hardware).
22
            Plaintiff has already received everything which he would have been entitled to through
23
     injunctive relief, thereby rendering his ADA claim moot. Duvall v. Cnty. of Kitsap, 260 F.3d
24
     1124, 1133 (9th Cir.2001). Curing of the issues raised by the complaint (Hernandez v. Polanco
25

                                                       -5-
                                     Motion to Dismiss for Lack of Jurisdiction
               Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 6 of 9




     Enterprises, Inc., 11-CV-02247 YGR, 2013 WL 4520253, at *4 (N.D. Cal. Aug. 23,
1
     2013)(“removal of the barrier before final judgment moots the ADA claim based on that barrier”).
2

3    Here, the purported barriers have been fixed, and thus, Plaintiff has no continuing interest in

4    pursuing a claim under the ADA.

5           The Court should also dismiss Plaintiff’s state claim because, where, as here, “a State law

6    claim is based entirely on a mooted ADA claim, it follows that the State-law claim is mooted as
7    well.” Hernandez v. Polanco Enterprises, Inc., 11-CV-02247YGR,2013 WL 4520253, at *4 (N.D.
8
     Cal. Aug. 23, 2013). Plaintiff’s pendant State claims are expressly and entirely dependent on his
9
     ADA claims. Since the ADA claim is moot, it follows that the State law claims based entirely
10
     thereon are also moot, and should be dismissed. See Schutza v. El Cajon Props., LLC, 2014 U.S.
11
     Dist. LEXIS 164175 (“[b]ecause the only remedy available to Schutza under the ADA is
12
     injunctive relief, if injunctive relief is unavailable or would be ineffective, the ADA claim is
13
     moot. If the Court lacks jurisdiction over his federal claim, it cannot exercise jurisdiction over
14
     supplemental state claims” (internal citations omitted).
15

16          The Supreme Court in Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 351, 108 S. Ct.

17   614, 98 L. Ed. 2d 720 (1988). has held that “in the usual case in which all federal-law claims are

18   eliminated before trial, the balance of factors . . . will point toward declining to exercise

19   jurisdiction over the remaining state-law claims." Id. at 350 n.7. Additionally, where litigation is
20
     at an early stage, no trial date has been set and no dispositive motions have been noticed or
21
     adjudicated, the Court concluded that there is no judicial economy to be gained by exercising
22
     continued jurisdiction over plaintiff's state law claims. The Court continued “With respect to
23
     comity, the state court is equally competent to hear the remaining state law claims and may have
24
     a better understanding of the relevant state law. Convenience and fairness likewise do not weigh
25

                                                      -6-
                                    Motion to Dismiss for Lack of Jurisdiction
                Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 7 of 9




     in favor of exercising jurisdiction since the state and federal fora are equally convenient for the
1
     parties, and there is no reason to doubt that the state court will provide an equally fair adjudication
2

3    of the plaintiff's claims.”

4             Here, Plaintiff’s Federal claim must be dismissed due to mootness and/or lack of subject

5    matter jurisdiction and the court should decline to exercise supplemental jurisdiction as Plaintiff’s

6    state claim is based entirely on the federal claim.
7    ///
8
           III. THE COURT SHOULD DECLINE SUPPLEMENTAL JURISDICTION OVER
9
                PLAINTIFF’S STATE CLAIM AS PLAINTIFF IS FORUM SHOPPING AND HIS
                STATE CLAIM PREDOMINATES OVER HIS FEDERAL CAUSE OF ACTION:
10              Under 28 U.S.C. § 1367(c)(2), a federal district court may decline supplemental

11   jurisdiction over a plaintiff’s state law claims where the state law claim substantially

12   predominates.

13            Plaintiff’s state law claim substantially predominates over the federal case as discussed in
14
     Schutza v. McDonald's Corp., 133 F. Supp. 3d 1241, 2015 U.S. Dist. LEXIS 135184. The Court
15
     found that Plaintiff's state-law claims substantially predominated over Plaintiff's ADA claim due
16
     to the fact that California has its own set of public accommodation accessibility standards that
17
     can provide the basis for liability for disability discrimination in addition to ADA standards and
18
     Plaintiff's state-law claims provide more expansive remedies than Plaintiff's ADA claim,
19
     including monetary damages and mandatory attorneys' fees.
20
              The Court can also decline supplemental jurisdiction where there are other compelling
21

22   reasons to decline jurisdiction (28 USC §1367(c)(4)) . Forum shopping has been found by courts

23   to be a reason for declining supplemental jurisdiction. Schutza v. Cuddeback, 262 F. Supp. 3d

24

25

                                                       -7-
                                     Motion to Dismiss for Lack of Jurisdiction
               Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 8 of 9




     1025, 1030 (S.D.Cal. 2017); Org. for the Advancement of Minorities v. Brick Oven Rest., 406
1
     F.Supp.2d 1120, 1131 (S.D.Cal. 2005).)
2

3           The sole reason for Plaintiff filing this action in this Court is to obtain monetary damages

4    and to avoid the heightened pleading standards and requirements for a construction accessibility

5    related action in California state court. Plaintiff’s remaining State law claim arises from the

6    Unruh Civil Rights Act which includes special provisions designed to promote early evaluation
7    and disposition of such State claims. For example, Civil Code § 55.54(d) allows qualified small
8
     businesses, like Defendants, to file for an application for stay and an early evaluation conference,
9
     among other things. Civ. Code § 55.54(b)(1), (b)(2)(C), and (d)(1)-(6). Upon receiving such
10
     application, State courts must then immediately grant a 90-day stay with respect to the
11
     accessibility claims, and schedule a mandatory early evaluation conference. Civ. Code § 55.54(d).
12
     Additionally, although the Unruh Act allows Plaintiffs to recover monetary damages, it also
13
     contains protections for defendants that are not available to defendants in federal court including
14

15
     limiting stacking of claims, requiring verified complaints and disclosure and higher filing fee

16   requirements for high frequency litigants. Civ. Code § 55.3, et seq.

17          Plaintiff is a high-frequency litigant who has employed the mechanism of filing in federal

18   court to exploit the benefits provided under the Unruh Act (namely, the recovery of monetary

19   damages), while depriving Defendants sued by him of any of the protections afforded by state
20
     law. Plaintiff uses the expertise he has gained in forum shopping after filing over 300 lawsuits in
21
     federal court over the prior year (and many more in prior years) to circumvent the procedural
22
     safeguards California has implemented through CCP § 425.50. This Court should exercise its
23
     authority to decline supplemental jurisdiction as a measure to discourage forum-shopping. Hanna
24
     v. Plumer, 380 U.S. 460, 475-477 (1965).)
25

                                                      -8-
                                    Motion to Dismiss for Lack of Jurisdiction
               Case 5:19-cv-06468-EJD Document 10 Filed 11/06/19 Page 9 of 9




                                              IV. CONCLUSION:
1
            Plaintiff’s ADA federal claim has been rendered moot as a result of Defendant remedying
2

3    and eliminating all of the alleged barriers raised in Plaintiff’s Complaint. As the court no longer

4    has jurisdiction over Plaintiff’s federal claim, it must also dismiss Plaintiff’s state claim.

5    Furthermore, Plaintiff’s state claim substantially predominates over his federal claim thereby

6    requiring the Court to decline supplemental jurisdiction. Lastly, the Court should decline
7    jurisdiction over Plaintiff’s state claim to deter forum shopping by a well known high frequency
8
     litigant who is using the federal courts to avoid the heightened pleading standards of the state
9
     court. As such, Defendant respectfully requests the Court to dismiss Plaintiff’s Complaint and
10
     decline supplemental jurisdiction of Plaintiff’s state law claim.
11

12
     Dated: November 6, 2019                              THE LITIGATION LAW GROUP
13

14
                                                           s/s Linda Keny
                                                          Lawrence Ramirez
15
                                                          Linda Keny
16                                                        ATTORNEYS FOR DEFENDANT
                                                          MANTENA LLC
17

18

19

20

21

22

23

24

25

                                                      -9-
                                    Motion to Dismiss for Lack of Jurisdiction
